Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 16-26, in the reply filed on February 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.

Therefore, after the election, claims 1-15 are canceled, claims 27-30 are withdrawn, and claims 16-26 are pending for examination as provided with the preliminary amendment of June 21, 2018.

Information Disclosure Statement
The information disclosure statement filed February 13, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
WO 2013/002407 was not considered as no copy of that document was actually provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 and claim 22 refer to applying a “thick-film paste”, but it is not clarified what is considered as giving a “thick-film”.  The specification describes preferred thicknesses of 10-150 microns, but the thickness is not limited to this.  It is also not clear if the thickness gives the “thick-film” paste or the method of application, such as by printing.  For the purpose of examination, a paste thickness of 10-150 microns is understood to meet the requirements of thick-film as claimed by applicant, but applicant should clarify what is actually intended, without adding new matter.
Claim 16, line 3 and claim 22, line 3, “the thick-film layer” lacks antecedent basis. Is this supposed to be the applied paste?  For the purpose of examination, this layer has been treated as a layer formed by the applied paste, but applicant should clarify what is intended, without adding new matter.
Claims 20 and 24 refer to multilayer printing.  However, it is unclear if this means that more than one layer is applied on top of one another or more than one layer is applied to different parts of the substrate.  For the purpose of examination, either is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claims 21 and 26 refers to the paste “comprises at least one of copper, Bi2O3, a glass material, and copper in an amount of one of from 40 to 92 wt.-%, 70-92 wt.-% and 75-90 wt.-%, each based on the total weight of the thick-film paste.” This is confusing as worded.  If the paste can comprise at least one of copper, Bi2O3 and a glass material, then copper does not have to be present.  It the reference to copper for the second time means that copper can generally be provided or copper in the ranges provided, then any amount of copper could be present, or none.  Further as to the ranges, is applicant attempting to say that copper can be present in any of the three ranges present?  For the purpose of examination, it is understood that copper can be present (but one of Bi2O3 or glass material can be provided instead), and if copper present is provided in any one of the ranges given, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16-18 and 21 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fushii et al (US 5354415).
Claim 16: Fushii provides a process for preparing a structured metal-ceramic substrate (abstract, column 2, line 60 through column 3, line 10, where the circuit board formed can be considered a substrate). The process includes applying a thick-film paste onto a ceramic substrate (note column 9, lines 20-30, note screen printing, for example, and the thickness of the coated paste is 10-40 microns, in the range described by applicant for the thick film paste, note the 35 USC 112 rejection above).  Then a metal foil is applied onto the thick-film layer of paste of the ceramic substrate (note column 9, line 60 to column 10, line 6, figure 1b, with metal plate such as copper plate, where the plate can be considered a “foil” from the thicknesses used, note column 5, lines 55-65, also note example copper plate thicknesses of 0.3 mm, column 16, lines 50-60, corresponding to the thickness taught by applicant for a copper foil in the example).  Then the metal foil is bonded with the ceramic substrate via the thick-film layer (column 10, lines 15-45).
Claim 17: the thick-film paste can be applied either continuously or discontinuously (column 9, lines 30-55).
Claim 18: the thick-film paste can be coated on the substrate by screen printing (column 9, lines 20-30).
Claim 21: the paste can comprise copper, where the amount of copper can be about 82 wt% of paste (note for example, column 17, lines 50-65, with a paste formed from 95 parts by weight Cu, 5 parts by weight Zr, 15 parts by weight terpinenol and 1 part by weight polymethylmethacrylate, so 95/116 = about 82 wt% Cu).

Claim 16-20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et al (US 2014/0126155).
Claim 16: Imamura provides a process for preparing a structured metal-ceramic substrate (note 0096-101, where the circuit board formed can be considered a substrate). The process includes applying a thick-film paste onto a ceramic substrate (note 0096 with thickness of 20-80 microns, in the range described by applicant for the thick film paste, note the 35 USC 112 rejection above).  Then a metal foil is applied onto the thick-film layer of paste of the ceramic substrate (note 0100, 0107, with metal plate such as copper plate, where the plate can be considered a “foil” from the thicknesses used, note 0107 of 0.5 mm or 0.4 mm).  Then the metal foil is bonded with the ceramic substrate via the thick-film layer (note 0101).
Claim 17: the thick-film paste can be applied discontinuously, for example (note figure 5(a), 0096).
Claim 18: the thick-film paste can be coated on the substrate by screen printing (note 0096).
Claim 19: the paste can be oxidized before bonding (note 0098, some oxidizing can occur).
Claim 20: As to applying a multilayer coating by applying to different parts of the substrate different coatings of paste (note the 35 USC 112 rejection above), Imamura provides that different parts of the substrates can be printed with different layers of paste (note figure 2, 0093, note the different brazing material layers). Furthermore, as to the paste applied with a first coating that is provided with lines for contacts, Imamura provide this, noting the lines in patterns of figure 5(a) and 0096.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fushii et al (US 5354415)
Claim 20: Fushii provides the features of claim 16 as discussed in the 35 USC 102 rejection above using Fushii. As to applying a multilayer coating by applying to different parts of the substrate different coatings of paste (note the 35 USC 112 rejection above), Fushii provides that different parts of the substrates can be printed with different layers of paste (note figure 2a, column 9, lines 30-50). Furthermore, as to the paste applied with a first coating that is provided with lines for contacts, Fushii would at least suggest this pattern of coating to one of ordinary skill in the art before the effective filing date of the claimed invention, because the paste can be applied in a circuit pattern that act as a contact with the substrate and the metal plate/foil (as shown in figure 2a, column 9, lines 30-50, where it would be at least be suggested that pattern can be lines, given the showing of spaced apart applied paste, and the use of circuit patterns, which the Examiner takes Official Notice are conventionally known to have lines, if applicant disagrees, he should so respond on the record).  
Claim 22:  Fushii provides the features of claim 16 as discussed in the 35 USC 102 rejection above using Fushii.  This would provide applying the paste to the ceramic substrate rather than the metal foil.  As to reversing the process so that the paste is applied to the metal foil and then the ceramic substrate is applied to the thick-film layer of paste on the metal foil, and bonding the two together via the thick-film layer, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fushii to reverse the process as noted above with an expectation of predictably acceptable results, since as discussed in MPEP 2144.04(VI)(A), reversal of parts (here reversing the part application to the paste on the metal foil and then applying the ceramic substrate onto the thick-film layer on the metal foil, and then bonding) is an obvious modification.  Note In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.)
Claim 23: Fushii would indicate that the thick-film paste can be applied either continuously or discontinuously (column 9, lines 30-55).
Claim 24: Fushii would indicate that the thick-film paste can be coated on the substrate by screen printing (column 9, lines 20-30).
Claim 26: Fushi would indicate that the paste can comprise copper, where the amount of copper can be about 82 wt% of paste (note for example, column 17, lines 50-65, with a paste formed from 95 parts by weight Cu, 5 parts by weight Zr, 15 parts by weight terpinenol and 1 part by weight polymethylmethacrylate, so 95/116 = about 82 wt% Cu).

Claims 20, 22-24 and 26 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fushii as applied to claims 16-18 and 21 above, and further in view of Shoji et al (US 4775414).
Claim 20: as to the paste applied with a first coating that is provided with lines for contacts, Fushii would at least suggest this pattern of coating, to one of ordinary skill in the art before the effective filing date of the claimed invention because the paste can be applied in a circuit pattern that act as a contact with the substrate and the metal plate/foil (as shown in figure 2a, column 9, lines 30-50, where it would be at least be suggested that pattern can be lines, given the showing of spaced apart applied paste, and the use of circuit patterns, which the Examiner takes Official Notice are conventionally known to have lines, if applicant disagrees, he should so respond on the record).  Additionally, as to providing the paste by multilayer coating where a further paste is applied over the first coating of paste,
Shoji describes how bonding of metals to ceramics can be provided (abstract), where a thick film paste of a bonding material, which has copper, etc. is applied onto a ceramic substrate and then a metal plate is applied onto the thick film layer on the ceramic substrate and bonding of the metal plate with the ceramic substrate occurs (column 7, lines 1-68, column 8, lines 1-10, column 15, line 50 to column 16, line 10, column 21, lines 5-50, figure 3, for example, where thickness of 30-60 microns is described, or an example of 30 microns) and where it is taught that the printing of the paste can be repeated until a desired thickness is built up (note column 17, lines 5-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fushii to repeat the printing process to build multiple layers on top of one another until the desired layer thickness is provided of the paste with an expectation of predictably acceptable results as suggested by Shoji, which teaches how in a similar process, the printing of the paste can be repeated to build up a desired thickness of paste, giving multilayer printing, where the first coating would still have the desired pattern, since the application would be repeated to build up desired thickness.
	Claim 22: Fushii provides the features of claim 16 as discussed in the 35 USC 102 rejection above using Fushii.  This would provide applying the paste to the ceramic substrate rather than the metal foil.  As to reversing the process so that the paste is applied to the metal foil and then the ceramic substrate is applied to the thick-film layer of paste on the metal foil, and bonding the two together via the thick-film layer,
Shoji describes how bonding of metals to ceramics can be provided (abstract), where a thick film paste of a bonding material, which has copper, etc. is applied onto a ceramic substrate and then a metal plate is applied onto the thick film layer on the ceramic substrate and bonding of the metal plate with the ceramic substrate occurs (column 7, lines 1-68, column 8, lines 1-10, column 15, line 50 to column 16, line 10,claims 21, lines 5-50, figure 3, for example, where thickness of 30-60 microns is described, or an example of 30 microns) and where it is taught that the substrate to which the coating applied can be metal or ceramic and the paste can be applied to one surface of the substrates (metal plate, ceramic substrate) to be bonded or both (column 7, lines 45-55, column 17, lines 55-60, and note substrate combinations in Table 5, Table 9, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fushii to reverse the process so that the paste is applied to the metal foil and then the ceramic substrate is applied to the thick-film layer of paste on the metal foil, and bonding the two together via the thick-film layer as suggested by Shoji with an expectation of predictably acceptable results, since Shoji indicates how in a similar process to that described by Fushii, either the ceramic or the metal substrate can be initially coated with the paste and then the other substrate applied. 
Claim 23: Fushii would indicate that the thick-film paste can be applied either continuously or discontinuously (column 9, lines 30-55).
Claim 24: Fushii would indicate that the thick-film paste can be coated on the substrate by screen printing (column 9, lines 20-30).
Claim 26: Fushi would indicate that the paste can comprise copper, where the amount of copper can be about 82 wt% of paste (note for example, column 17, lines 50-65, with a paste formed from 95 parts by weight Cu, 5 parts by weight Zr, 15 parts by weight terpinenol and 1 part by weight polymethylmethacrylate, so 95/116 = about 82 wt% Cu).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fushii as applied to claims 16-18 and 21 above, and further as evidenced by Stamper et al (US 6362531) and as evidenced by DE 102010025313 (hereinafter ‘313).
Claim 19: As to the thick-film layer being oxidized before bonding to the ceramic substrate, Fushii provides that the thick film paste can be primarily copper (note column 17, lines 50-65), and the paste is applied and then dried before the metal plate/foil applied to the paste for bonding (column 17, line 60 to column 18, line 15, for example), with no limit as to how the drying would occur, so therefore understood to be at least suggested to be drying in air as the simplest drying.  Stamper evidences how copper is known to oxidize on exposure to air (column 7, lines 55-65).  ‘313 evidences how when bonding a metal to a ceramic using a paste coating of primarily copper, copper oxides can be acceptably provided in the paste (note 0024, 0029).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry the paste in air, as a simple drying method, before bonding with an expectation of predictably acceptable results and for such drying to provide copper oxide formation as evidenced by Stamper, but that such oxides would be understood to be acceptably present for the bonding as evidenced by ‘313.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fushii as applied to claims 20, 22-24 and 26 above OR Fushii in view of Shoji as applied to claims 20, 22-24 and 26 above, and further as evidenced by Stamper et al (US 6362531) and as evidenced by DE 102010025313 (hereinafter ‘313).
Claim 25: As to the thick-film layer being oxidized before bonding to the ceramic substrate, Fushii provides that the thick film paste can be primarily copper (note column 17, lines 50-65), and the paste is applied and then dried before the metal plate/foil applied to the paste for bonding (column 17, line 60 to column 18, line 15, for example), with no limit as to how the drying would occur, so therefore understood to be at least suggested to be drying in air as the simplest drying.  Stamper evidences how copper is known to oxidize on exposure to air (column 7, lines 55-65).  ‘313 evidences how when bonding a metal to a ceramic using a paste coating of primarily copper, copper oxides can be acceptably provided in the paste (note 0024, 0029).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when providing Fushii or Fushii in view Shoji to dry the paste in air, as a simple drying method, before bonding with an expectation of predictably acceptable results and for such drying to provide copper oxide formation as evidenced by Stamper, but that such oxides would be understood to be acceptably present for the bonding as evidenced by ‘313.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al (US 2014/0126155)
Claim 22:  Imamura provides the features of claim 16 as discussed in the 35 USC 102 rejection above using Imamura.  This would provide applying the paste to the ceramic substrate rather than the metal foil.  As to reversing the process so that the paste is applied to the metal foil and then the ceramic substrate is applied to the thick-film layer of paste on the metal foil, and bonding the two together via the thick-film layer, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura to reverse the process as noted above with an expectation of predictably acceptable results, since as discussed in MPEP 2144.04(VI)(A), reversal of parts (here reversing the part application to the paste on the metal foil and then applying the ceramic substrate onto the thick-film layer on the metal foil, and then bonding) is an obvious modification.  Note In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.)
Claim 23: Imamura would indicate that the thick-film paste can be applied discontinuously (note 0096, Figure 5(a)).
Claim 24: Imamura would indicate that the thick-film paste can be coated on the substrate by screen printing (note 0096).
Claim 25: Imamura would indicate that the applied paste can be oxidized before bonding (note 0098, some oxidizing can occur).

Claims 22-25 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Imamura as applied to claims 16-20 above, and further in view of Shoji et al (US 4775414).
	Claim 22: Imamura provides the features of claim 16 as discussed in the 35 USC 102 rejection above using Imamura.  This would provide applying the paste to the ceramic substrate rather than the metal foil.  As to reversing the process so that the paste is applied to the metal foil and then the ceramic substrate is applied to the thick-film layer of paste on the metal foil, and bonding the two together via the thick-film layer,
Shoji describes how bonding of metals to ceramics can be provided (abstract), where a thick film paste of a bonding material, which has copper, etc. is applied onto a ceramic substrate and then a metal plate is applied onto the thick film layer on the ceramic substrate and bonding of the metal plate with the ceramic substrate occurs (column 7, lines 1-68, column 8, lines 1-10, column 15, line 50 to column 16, line 10,claims 21, lines 5-50, figure 3, for example, where thickness of 30-60 microns is described, or an example of 30 microns) and where it is taught that the substrate to which the coating applied can be metal or ceramic and the paste can be applied to one surface of the substrates (metal plate, ceramic substrate) to be bonded or both (column 7, lines 45-55, column 17, lines 55-60, and note substrate combinations in Table 5, Table 9, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura to reverse the process so that the paste is applied to the metal foil and then the ceramic substrate is applied to the thick-film layer of paste on the metal foil, and bonding the two together via the thick-film layer as suggested by Shoji with an expectation of predictably acceptable results, since Shoji indicates how in a similar process to that described by Imamura, either the ceramic or the metal substrate can be initially coated with the paste and then the other substrate applied. 
Claim 23: Imamura would indicate that the thick-film paste can be applied discontinuously (note 0096, Figure 5(a)).
Claim 24: Imamura would indicate that the thick-film paste can be coated on the substrate by screen printing (note 0096).
Claim 25: Imamura would indicate that the applied paste can be oxidized before bonding (note 0098, some oxidizing can occur).

Watanabe et al (US 5766305) also notes applying a paste to a ceramic substrate and then applying a copper foil to bond using the paste (column 3, lines 50-60, for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718